DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to amendment:
In the amendment filed 07/01/2022, the following has occurred: Claims 1 and 11 have been amended. Claims 1-24 are pending and are presented for examination.
Response to Arguments
Applicant's arguments filed 07/01/2022, have been fully considered but they are not persuasive.

Applicant argues as follows: (Page 15)
As can be seen, none of the Office Action’s cited portions of Wegner disclose the claimed “providing the user with options for enrolling in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user... .” See claims 1 and 11, emphasis added.
Moreover, the Office Action’s cited prior art does not disclose the claim elements of “wherein the particular machine is configured to allow the user to choose to be automatically enrolled in the loyalty program as part of a rebate submission process or to choose to enroll independently in the loyalty program by providing enrollment information after completing the rebate submission process ....” See claims 1 and 11 (emphasis added).

As can be seen from the above-quoted portion of the Office Action, specifically, “the user may choose to enroll independently in the loyalty program... ,” the Office Action has used the ellipses (Le., “. . .”) to omit the claim language “by providing enrollment information after completing the rebate submission process.” See claims | and 11, supra. As can be seen from the Office Action’s cited portion of Wegner, 1.e., paragraph [0031, Wegner does not disclose the claimed element of “by providing enrollment information after completing the rebate submission process”:
The above argument is not found to be persuasive. Wegner discloses “For a consumer 600 not yet enrolled in a loyalty program associated with the merchant, the terminal device 704 allows the consumer 600 to begin the enrollment process, such as, for example, by entering a new phone number into the terminal device 704. The terminal device 704 then interfaces with the system 10 and the POS 160 to create a temporary account for the consumer 600 immediately, so the consumer 600 can begin earning rewards and redeeming offers in same visit. The customer may complete their registration process at a later time via an online (web-based) registration interface. An account is established by the merchant (e.g. cashier) entering the desired account number (such as a telephone number) into terminal device 704 or other POS interface, which sends a request to the system 10 to be processed.”[0031].
Wegner discloses in addition to automatic enrollment also provides for independent, manual enrollment by consumer. The consumer not yet enrolled in a loyalty program associated with the merchant, initiates the enrollment process as disclosed by Wegner. This is clearly optional. 
Further, the consumer begins earning rewards and redeeming offers before the registration is completed.
Applicant argues as follows
b) Revised Step 2A, Prong 2 – The Claims Integrate the Alleged Abstract Idea into a Practical Application 
The January 2019 Guidance identifies several considerations which are indicative that an additional element (or combination of elements) integrate the alleged abstract idea into a practical application, these exemplary considerations include claims wherein: an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim....
Claims 1 and 11 recite:
1. A computer implemented method for conducting an enhanced rebate and marketing program, performed by computer comprising one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the programming instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method comprising:
searching, by the particular machine, for rebates available to a user based on user product purchases, specific rebate information, or combinations thereof; and
providing, by the particular machine via a user device, the user with options for enrolling in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user, wherein the particular machine is configured to allow the user to choose to be automatically enrolled in the loyalty program as part of a rebate submission process or to choose to enroll independently in the loyalty program by providing enrollment information after completing the rebate submission process, wherein the user device comprises a computer, tablet, smartphone, smart TV, or combinations thereof. 
See claim 1, supra, (emphasis added).
11. An enhanced rebate and marketing system comprising: a processor; and a memory storing instructions which, when executed by the processor, transform the processor in to a particular machine and cause the particular machine to perform a method comprising: searching, by the particular machine, for rebates available to a user based on user product purchases, specific rebate information, or combinations thereof; and providing, by the particular machine via a user device, the user with options for enrolling in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user, wherein the particular machine is configured to allow the user to choose to be automatically enrolled in the loyalty program as part of a rebate submission process or to choose to enroll independently in the loyalty program by providing enrollment information after completing the rebate submission process, wherein the user device comprises a computer, tablet, smartphone, smart TV, or combinations thereof. 
See claim 11, supra, (emphasis added). 
Manufacture 
As can be seen, all the claims require at least one computer “processor,” a “user device,” a “computer,” a “tablet,” a “smartphone,” and a “smart TV.” See supra. The MPEP defines a manufacture as:
 A manufacture is “a tangible article that is given a new form, quality, property, or combination through man-made or artificial means.” Digitech, 758 F.3d at 1349, 111 USPQ2d at 1719-20 (citing Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 197 (1980)). As the courts have explained, manufactures are articles that result from the process of manufacturing, i.e., they were produced “from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery.” Samsung Electronics Co. v. Apple Inc., 580 U.S. __, 137 S. Ct. 429, 435, 120 USPQ2d 1749, 1752-3 (2016) (quoting Diamond vy. Chakrabarty, 447 U. S. 303, 308, 206 USPQ 193, 196-97 (1980)); Nuijten, 500 F.3d at 1356-57, 84 USPQ2d at 1502
See MPEP § 2106.03 I (emphasis added). 
Processor
The MPEP specifically states, “because a microprocessor is generally understood to be a manufacture, a product claim to the microprocessor or a system comprising the microprocessor satisfies Step 1 regardless of whether the claim falls within any other statutory category (such as a machine).” See MPEP § 2106.03 (emphasis added).
As such, because independent claims 1-24 each require a “processor” to perform the claimed methods, the entire claim set necessarily “implements [the alleged] judicial exception with, or uses [the alleged] judicial exception in conjunction with, a... manufacture that is integral to the claim . ... See Fed. Reg. Vol. 84, No. 4 at 54-55, and that “the claim as a whole integrates the recited [alleged] judicial exception into a practical application of that exception.” See MPEP § 2106.04 IL.A.2
User Device, Computer, Tablet, Smartphone and SmartTV 
Each claim requires a “user device.” See claims 1-24, supra. As indicated by the Specification, the claimed “user device” is a manufacture which is integral to the claims. See Application at J§[ [0012], [0105], [0109], [0161], [0166], [0170], and [0177]. Specifically, the foregoing paragraphs provide: 
In another aspect of the disclosure, systems and methods are provided for utilizing a consumer’s participation in an enhanced rebate and marketing program to automatically enroll the consumer in a loyalty program of sponsor of the rebate program (and/or in a loyalty program of a partner/designee of the sponsor of the rebate program). According to disclosed examples, data is collected from the consumer (via on-line submissions using, e.g., a computer, tablet, smartphone, smart TV or other device
See Application at  [0012] (emphasis added). 
When the system is comprised of multiple modules, the modules may reside locally or may be remotely located from one another and in communication over a network, such as the Internet. Those skilled in the art will also recognize that the on-line web-based functionalities may also be provided to the consumer via a or smart device application (“App”). 
See Application at {| [0105] (emphasis added). 
As will be described further below in connections with FIGS. 10- 23, the system 100 may be designed to interact with the consumer via an on-line web-based software program or smart device application (and ‘‘App’’) and may include a number of different functions and features ....
See Application at {| [0109] (emphasis added). 
The rebate program system stores the received consumer information in a database 2330. A consumer who is redeeming a rebate on-line using a computer, tablet, smartphone, smart TV or other device... . See Application at {| [0161] (emphasis added). 
A consumer who is redeeming a rebate(s) on-line using, e.g., a computer, tablet, smartphone, smart TV or other device or by paper mail-in process can select to receive marketing communication based on their interests and behaviors and other information specified during the opt-in process.
See Application at {[ [166] (emphasis added).
A consumer who is redeeming a rebate(s) on-line, e.g. using a computer, tablet, smartphone, smart TV or other device can receive personalized, dynamic reward choices that are determined by responses to questions asked and answered, in real-time, during the rebate process.
See Application at {| [0170] (emphasis added).
As discussed above, the enhanced rebate and marketing program can provide value added bonuses to the consumer’s received rebate. For example, a consumer who is redeeming a rebate(s) on-line, e.g., using a computer, tablet, smartphone, smart TV or other device can select to receive a bonus that adds value to a prepaid stored value card the consumer will receive in response to the consumer’s rebate request.
See Application at {| [0177] (emphasis added).
As such, because independent claims 1-24 each require “user device” to perform the claimed methods, the entire claim set necessarily “implements [the alleged] judicial exception with, or uses [the alleged] judicial exception in conjunction with, a... manufacture that is integral to the claim . ... See Fed. Reg. Vol. 84, No. 4 at 54-55, and that “the claim as a whole integrates the recited [alleged] judicial exception into a practical application of that exception.” See MPEP § 2106.04 ILA.2.

The above argument is not found to be persuasive. Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to searching for rebates available to a user and providing an option step. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of automatically enrollment  such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the providing a user with options for enrolling in a loyalty program associated with a rebate step amounts to no more than mere instructions to apply the exception using a generic computer component. 
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Applicant argues that the claims integrate the alleged abstract idea into a practical application. The additional element in the claims is a processor with a memory component in the processor. There is no combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim recites two steps, searching for rebates and providing the user with options for enrolling in a loyalty program. The processor is performing data gathering steps and filtering the gathered data. The searching and providing steps are recited at a high level of generality, gathering network data for use in the providing step. This is a form of insignificant extra-solution activity.
The  processor that performs the searching and providing steps are merely automating the process, as each of the limitations is no more than a mere instructions to apply the exception using a generic computer component, whether it is a user device, computer, tablet, smart phone or a smartTV.
The combination of the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The applicant recites “all the claims require at least one computer “processor” , a “user device” , a “computer”, a “tablet”, a “smartphone” and a “smart TV’. There is no support for this claim in the specification. The claims recite a processor not a combination of processors as in user devices .
Applicant argues as follows.
The applicants repeats previous arguments presented. 
The above argument is not found to be persuasive. Examiner responses to the previous presented arguments remain the same as previously presented. 
Applicant argues as follows:
As can be seen, none of the Final Office Action’s cited portions of Wegner disclose the claimed “providing the user with options for enrolling in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user... .” See claims 1 and 11, emphasis added.
The above argument is not found to be persuasive. Applicant’s argument pertaining to” providing the user with options for enrolling in a loyalty program associated with a provider of a rebate identified in the searching for rebates to the user…” is disclosed by Wegner. Paragraphs 21 and 23 recites automatic enrollment of the consumer. Paragraph 31 recites that consumer not yet enrolled at terminal 704 allows consumer to begin enrollment. Wegner further recites in paragraph 42 that the system enables a consumer to create a single account using various means …and then register in any participating vendors’ loyalty programs by either enrolling through the consumer web portal 106 or simply using that system account in a sales transaction with the participating vendor.
The claimed limitation of providing via a user device , the user with options for enrolling in a loyalty program is disclosed by Wegner.
Applicant argues as follows :
Applicants contend that the Office Action does not establish a prima facie case of unpatentability because none of the prior art of record, alone or in combination, has been shown to disclose each and every element of the pending claims.
The above argument is not found to be persuasive. With regard to the argument that the office has failed to provide a proper prima facie case, the examiner respectfully disagrees. The office has established a prima facie case because the Examiner has presented references to show that at the time of the invention, the claimed invention as a whole would have been obvious to one of ordinary skill in the art to combine the elements and would have recognize the results of the combination as predictable. The claimed elements would have been known in the prior art, one skilled in the art could have combined the elements by known methods with no change in their respective functions and the combination yielded nothing more than the predictable results to one of ordinary skill in the art.
Applicant argues as follows:
First, Durvasula specifically requires that any rebates or discounts provided to users are based on providers’ programs with which the user is already associated. See Durvasula, entirety; see Durvasula, specifically at col. 7, ll. 30- 57 (“A transaction account provider (TAP) (such as American Express Travel Related Services Company, Inc., of New York, N.Y.) operates a registered card platform (RCP) 130 to implement a reward or incentive program (sometimes referred to herein a registered card program), which does not require paper coupons for fulfillment of merchant offers to account holders. RCP 130 provides the capability to match merchant (SE or “service establishment’’) offers and account holder (CM) customer information with card transactions for an account holder customer’s purchases or returns at a merchant participating in the registered card program. As a result of such matching capability, RCP allows TAP to fulfill a merchant’s discount offer applicable to account holder customer’s purchase by providing a rebate credit in accordance with the discount offer on the account holder customer’s transaction account statement. In one embodiment, RCP 130 includes or is accessible by a plurality of application programming interfaces (APIs) that enable a merchant, marketing partner, or other entity to define custom applications that interface with RCP 130 in order to define offers, rewards, offer eligibility, etc. Embodiment of such APIs will be disclosed below. If a return is made on a purchase for which a rebate credit was previously provided, RCP 130 also allows the TAP to debit the account holder customer the amount of the rebate credit and credit the same back to the merchant.”) (emphasis added). As such, any attempt to modify Durvasula to include the claimed element of “providing the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user . . . “ would render Durvasula inoperable for its intended purpose, see MPEP at § 2143.01(V) (‘If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification”), or improperly change the principle of operation of Durvasula’ s system. See MPEP at § 2143.01(VI) (If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.’).
The above argument is not found to be persuasive. Examiner did not apply Durvasula reference to disclose this limitation in the claim. Examiner disagrees with the applicant with respect to the prior art Wegner 2013/0036001 not discloses the recited limitations of claims 1 and 11. The limitation “providing the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user... .” is disclosed in Wegner, [0023] In at least one embodiment of a system according to the present disclosure, the system interface 200 comprises an automatic enrollment tool 30 that enables the immediate enrollment of a consumer 600 into a vendor's loyalty program when a valid means of consumer identification is entered at a POS 160 where the consumer 600 is not yet enrolled. The automatic enrollment tool 30 can enable an enrollment process transparent to the consumer 600 while notifying the vendor 660 that this is a new consumer.
Further, applicant argues that “the user may choose to enroll independently in the loyalty program by providing enrollment information after completing the rebate submission process”.
The claim recites “wherein the user may choose to be automatically enrolled in the loyalty program as part of a rebate submission process or the user may choose to enroll independently in the loyalty program…”.The limitation provides the option of one or the other. Wegner provides one of the options that fulfills the functioning of the claimed limitation. 
 	Wegner discloses “For a consumer 600 not yet enrolled in a loyalty program associated with the merchant, the terminal device 704 allows the consumer 600 to begin the enrollment process, such as, for example, by entering a new phone number into the terminal device 704. The terminal device 704 then interfaces with the system 10 and the POS 160 to create a temporary account for the consumer 600 immediately, so the consumer 600 can begin earning rewards and redeeming offers in same visit”[0031]
In Wegner, the consumer chooses to enroll in the loyalty program via the terminal device 704.
Applicant argues as follows:
As can be seen, none of the Office Action’s cited portions of Wegner disclose the claimed “providing the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user....” See claims 1 and 11, emphasis added.
Moreover, the Office Action’s cited prior art does not disclose the instantly amended claim elements of “wherein the user may choose to be automatically enrolled in the loyalty program as part of a rebate submission process or the user may choose to enroll independently in the loyalty program by providing enrollment information after completing the rebate submission process.” See claims | and 11.
The above argument is not found to be persuasive. Examiner disagrees with the applicant with respect to the prior art Wegner 2013/0036001 not discloses the recited limitations of claims 1 and 11. The limitation “providing the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user... .” is disclosed in Wegner, [0023] In at least one embodiment of a system according to the present disclosure, the system interface 200 comprises an automatic enrollment tool 30 that enables the immediate enrollment of a consumer 600 into a vendor's loyalty program when a valid means of consumer identification is entered at a POS 160 where the consumer 600 is not yet enrolled. The automatic enrollment tool 30 can enable an enrollment process transparent to the consumer 600 while notifying the vendor 660 that this is a new consumer.
Further, applicant argues that “the user may choose to enroll independently in the loyalty program by providing enrollment information after completing the rebate submission process”.
The claim recites “wherein the user may choose to be automatically enrolled in the loyalty program as part of a rebate submission process or the user may choose to enroll independently in the loyalty program…”.The limitation provides the option of one or the other. Wegner provides one of the options that fulfills the functioning of the claimed limitation. 
 	Wegner discloses “For a consumer 600 not yet enrolled in a loyalty program associated with the merchant, the terminal device 704 allows the consumer 600 to begin the enrollment process, such as, for example, by entering a new phone number into the terminal device 704. The terminal device 704 then interfaces with the system 10 and the POS 160 to create a temporary account for the consumer 600 immediately, so the consumer 600 can begin earning rewards and redeeming offers in same visit”[0031]
In Wegner, the consumer chooses to enroll in the loyalty program via the terminal device 704.
Applicant argues as follows:
As can be seen from the comparison of the Office Action’s reductions of the claims, the Office Action ignores/omits many technical, physical, computer-implemented, and electronic elements of the instant claims, e.g., the claimed “one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the programming instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method comprising ....” See supra. Only by omitting these important/critical elements, is the Office Action able to meet the January 2019 Guidance’s requirements for identifying an abstract idea under Prong 1. See January 2019 Guidance, Fed. Reg. Vol. 84, No. 4 at 51-52 (“the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or perse)....”).
The above argument is not found to be persuasive. Applicant recites from the preamble of the claims. The preamble does not carry patentable weight. For that reason, the preamble is not analyzed as steps directed to a judicial exception.
Applicant argues as follows:
Moreover, as the MPEP explains, and is acknowledged by the Office Action, the standard is “certain methods of organizing human activity,’ and that regarding “certain methods of organizing human activities,” “[t]he term “certain” qualifies this category description as a reminder that (1) not all methods of organizing human activity are abstract ideas, and (2) this category description does not cover human operation of machines.” See MPEP § 2106.04(a) (2) II.
The pending claims expressly recite “a processor’ and “a memory storing instructions” and a “user device” comprising the claimed apparatus and which are executed by the processor to perform the claimed methods and, see claims 1 and 11, which are undoubtedly machines under MPEP § 2106.04(a)(2)II. See id.; see also Application at { [0012] (“According to disclosed examples, data is collected from the consumer (via on-line submissions using, e.g., a computer, tablet, smartphone, smart TV or other device... .”) and { [184] (“Examples of a processor include but are not limited to microprocessor, general purpose processor, combination of processors, DSP, any logic or decision processing unit regardless of method of operation, instructions execution/system/apparatus/device and/or ASIC. If the process is performed by software, the software may reside in software memory (not shown) in the device used to execute the software. The software in software memory may include an ordered listing of executable instructions for implementing logical functions, i.e., “logic” that may be implemented either in digital form such as digital circuitry or source code or optical circuitry or chemical or biochemical in analog form such as analog circuitry or an analog source such an analog electrical, sound or video signal, and may selectively be embodied in any signal-bearing (such as a machine-readable and/or computer- readable) medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may selectively fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions and transform the computer, processor, device, and/or apparatus into a particular machine to perform the particular methods required by the executable instructions. In the context of this document, a “machine-readable medium,” “computer-readable medium,” and/or “signal-bearing medium” (hereinafter, “Signal-Bearing Medium’) is any means that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. The Signal-Bearing Medium may selectively be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, air, water, or propagation medium. More specific examples, but nonetheless a non-exhaustive list, of computer-readable media would include the following: an electrical connection (electronic) having one or more wires; a portable computer diskette (magnetic); a RAM (electronic); a read-only memory “ROM” (electronic); an erasable programmable read-only memory (EPROM or Flash memory) (electronic); an optical fiber (optical); and a portable compact disc read-only memory “CDROM” “DVD” (optical). Note that the computer-readable medium may even be paper or another suitable medium upon which the program is printed, as the program can be electronically captured, via, for instance, optical scanning of the paper or other medium, then compiled, interpreted or otherwise processed in a suitable manner if necessary, and then stored in a computer memory.”).
As can be seen from the above-reproduced portions of the Specification, the instant claims are directed to human operation of machines, e.g., a user/consumer. See Application at JJ [0003] - [0184]. One of ordinary skill in the art, in reading the instant claims in view of the Specification, would understand that a “consumer” is a human participating in the claimed methods and/or utilizing the claimed apparatus. See Application at J [00177] (“As discussed above, the enhanced rebate and marketing program can provide value added bonuses to the consumer’s received rebate. For example, a consumer who is redeeming a rebate(s) on-line, e.g., using a computer, tablet, smartphone, smart TV or other device can select to receive a bonus that adds value to a prepaid stored value card the consumer will receive in response to the consumer’s rebate request.’”).
As such, the Office Action’s indication that the instant claims are directed to “certain methods of organizing human activities,” see Office Action at 7, results in the instant claims not being directed to an abstract idea because the instant claims are directed to “human operation of machines.” See MPEP § 2106.04(a) (2) II (“[t]he term “certain” qualifies this category description as a reminder that (1) not all methods of organizing human activity are abstract ideas, and (2) this category description does not cover human operation of machines.”) (emphasis added)
The above argument is not found to be persuasive. Applicant reference to a processor, a memory storing instructions and a user device are not relevant to determining the abstract idea. The Applicant cited additional elements that are used by the judicial exception and as such are not considered part of the abstract idea in step 2A prong1.
Further, searching for rebates and providing the user an option to automatically enroll in a loyalty program, examiner broadest reasonable interpretation of the steps that this is a certain method of organizing human activity that falls under the judicial exception of an abstract idea.
Applicant argues as follows:
The MPEP specifically states, “because a microprocessor is generally understood to be a manufacture, a product claim to the microprocessor or a system comprising the microprocessor satisfies Step 1 regardless of whether the claim falls within any other statutory category (such as a machine).” See MPEP § 2106.03 (emphasis added).
As such, because independent claims 1-24 each require a “processor” to perform the claimed methods, the entire claim set necessarily “implements [the alleged] judicial exception with, or uses [the alleged] judicial exception in conjunction with, a... manufacture that is integral to the claim. ... See Fed. Reg. Vol. 84, No. 4 at 54-55, and that “the claim as a whole integrates the recited [alleged] judicial exception into a practical application of that exception.” See MPEP § 2106.04 ILA.2.
The above argument is not found to be persuasive. The claims as a whole are analyzed to determine whether any element or combination of elements are sufficient to ensure that the claims amounts to significantly more than the exception. The processor acts as an intermediary in the claimed method, the claims do no more than implement the abstract idea of clearing and settling of financial transactions on a processor, a generic computer. 
Using a processor to create and maintain accounts amounts to electronic recordkeeping, which is one of the most basic functions of a computer. The receiving, recording crediting, reconciling, facilitating, generating and transferring data are well understood, routine, conventional activities, previously known to the industry. Each step does no more than require a generic computer to perform generic computer functions. Considered as an ordered combination, the processor add nothing that is not already present when the steps are considered separately and thus simply recite the concept of intermediated settlement as performed by a generic computer. The claims do not purport to improve the functioning of the computer itself or to improve any technology or technical field. Use of an unspecified generic computer does not transform an abstract idea into a patent eligible invention.
Applicant argues as follows:  
The Final Office Action and Advisory Action conflate Durvasula’ s “rewards offers” with its “rewards.” The Final Office Action (and to a lesser extent the Advisory Action simply regurgitates the Final Office Action’s positions) states the following:
Durvasula discloses . . . providing the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user, [col 4 lines 41-57; col 7 lines 57-col 8 line 9; col 8 lines 32-57; col 15 lines 56- col 16 line 03], col 17 lines 5-40, col 17 line 63-col 18 line 10.
Based on the foregoing, Durvasula cannot be read to disclose the instantly claimed “providing the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user” element, see Verdegall Bros. v. Union Oil Co. of California, 2 USPQ2d at 1053; therefore, Durvasula cannot anticipate independent claim 1 (and its dependent claim 9) or independent claim 11 (and its dependent claim 19). In view of the foregoing discussion, Applicants respectfully request withdrawal of the 35 U.S.C. Section 102 rejections of claims 1, 9, 11, and 19.
The above argument is moot in light of the disclosure in Wegner et al (PGPub 2013/0036001) paragraphs 0023, 0028 and 0035.
Applicant argues as follows:
Applicants contend that the Final Office Action and Advisory Action do not establish a prima facie case of unpatentability because none of the prior art of record, alone or in combination, has been shown to disclose each and every element of the pending claims.
Each of the Final Office Action’s and Advisory Action’s Section 103 obviousness rejections relies on Durvasula as the primary reference. As noted above with respect to the 35 U.S.C. § 102 rejections, Durvasula fails to disclose all of the elements recited by independent claims 1 and 11, from which dependent claims 2-9, and 21 and 12-19, and 22 depend, respectively. The Final Office Action and Advisory Action do not cite Fordyce III or Kolls, as disclosing elements absent from Durvasula.1 See Final Office Action at 16-24; see Advisory Action at 2-6. Based on the foregoing, the Final Office Action and Advisory Action do not establish a prima facie case of obviousness as to claims 2-9, 12-18, and 20-22. See MPEP § 2143. As such, Applicants respectfully submit that claims 2-9, 12-18, and 20-24 are presented in condition for allowance.
The above argument is not found to be persuasive. With regard to the argument that the office has failed to provide a proper prima facie case, the examiner respectfully disagrees. The office has established a prima facie case because the Examiner has presented references to show that at the time of filing the invention , the claimed invention as a whole would have been obvious to one of ordinary skill in the art to combine the elements and would have recognize the results of the combination as predictable. The claimed elements would have been known in the prior art, one skilled in the art could have combined the elements by known methods with no change in their respective functions and the combination yielded nothing more than the predictable results to one of ordinary skill in the art.
Applicant argues as follows:
Additionally and/or alternatively, claim 1 recites, “when the programming instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method ...” See claim 1, supra (emphasis added). Claim 11 recites, “a memory storing instructions which, when executed by the processor, transform the processor in to a particular machine and cause the particular machine to perform a method comprising . . . .” See claim 11, supra (emphasis added).
As noted by the Federal Circuit, “programming creates a new machine because a general purpose computer, in effect, becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.” See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); see also Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (“[A] computer programmed to implement an algorithm ... is not the general purpose computer, but rather the special purpose computer programmed to perform the disclosed algorithm.”); Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1385 (Fed. Cir. 2011) (“[T]he term ‘algorithm’ as a term of art in its broad sense, i.e., to identify a step-by-step procedure for accomplishing a given result. . . .”).
Based on the foregoing, Applicants contend the instant claims’ methods comprising specifically programmed computer processors performing particular, recited functions, inarguably amount the claims to be performed by “an additional element [which] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” See Fed. Reg. Vol. 84, No. 4 at 55. See Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009 at 6 (“For computer implemented processes, the ‘machine’ is often disclosed as a general purpose computer. In these cases, the general purpose computer may be sufficiently ‘particular’ when programmed to perform the process steps. Such programming creates a new machine because a general purpose computer, in effect, becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software. To qualify as a particular machine under the test, the claim must clearly convey that the computer is programmed to perform the steps of the method because such programming, in effect, creates a special purpose computer limited to the use of the particularly claimed combination of elements (i.e., the programmed instructions) performing the particularly claimed combination of functions.”).
Accordingly, the Final Office Action’s identified abstract idea(s), see supra, are integrated into practical applications via the requirement that the “abstract idea(s)” be performed by “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine . . . that is integral to the claim,” see Fed. Reg. Vol. 84, No. 4 at 55 (emphasis added), and that “the claim as a whole integrates the recited [alleged] judicial exception into a practical application of that exception.” See MPEP § 2106.04 II.A.2.
The above argument is not found to be persuasive. The additional elements, taken individually and as a combination, do not result in the claim amounting to significantly more than the abstract idea because the processor and the memory perform generic computer functions, including searching for rebates available to a user and providing the user with an option to automatically enroll in a loyalty program.
Generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea. The additional computer limitations do not add an inventive concept to the abstract idea of searching for rebates available to a user and providing the user with an option to automatically enroll in a loyalty program.
 	Viewing the limitations as a combination does not add anything further than looking at the limitations individually.
Applicant arguments have been previously been presented. Examiner response to all previously presented arguments remains the same as previously stated.    


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recites “ wherein the user device comprises a computer, tablet, smartphone, smart TV, or combinations thereof”. There is no support for this limitation in the specification. There is no combination of multiple processors in the specification. See In re Katz Interactive Call Processing Patent Litigation; 97 USPQ2d 1737 (Fed.Cir.2011).
Examiner interprets the claim as singular use of the user devices, one or the other, not a combination thereof.
The dependent claims 2-10,12-24 are also rejected based on dependency.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 11 are drawn to a method and system respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites providing a user with options for enrolling in a loyalty program associated with a rebate. The limitation of searching for rebates available to a user, providing a user with an option to automatically enroll in a loyalty program associated with a rebate as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog. For example, but for the “a processor” language, searching for rebates available to a user and “providing” in the context of this claim encompasses the user manually presenting a user options for enrolling in a program.
 	For example, but for the “a processor” language, “providing” in the context of this claim encompasses the user or a sales clerk performing a method of providing the options to a user. 
This is part of fundamental business principle of marketing. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to searching for rebates available to a user and providing an option step. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of automatically enrollment  such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the providing a user with options for enrolling in a loyalty program associated with a rebate step amounts to no more than mere instructions to apply the exception using a generic computer component. 
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The analysis then proceeds to step 2B.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “data processing device”. Next, “using one data processing device to searching for rebates available to a user and provide a user with options for enrolling in a loyalty program associated with a rebate.” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a processor to conduct calculations and analysis. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform both the providing a user with options for enrolling in a loyalty program associated with a rebate steps amounts to no more than mere instructions to apply the exception using a generic computer component and do no more than generally link the abstract idea to the field of funds transfer or credit transaction. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 3-5 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more. Step 2B: No.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,9,11,19 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (Patent 9569789) and in view of Wegner et al (PGPub 2013/0036001)

As regards claims 1 and 11, Durvasula discloses a computer implemented method for conducting an enhanced rebate and marketing program, performed by computer comprising one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the program instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method comprising; [col 8 lines 10-31]
 searching, by particular machine for rebates available to a user based on user product purchases, specific rebate information, or combination thereof; and [col 9 lines 14-37]
Durvasula does not expressly disclose providing by particular machine via a user device, the user with options for enrolling in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user, wherein the particular machine is configured to allow the user to choose to be automatically enrolled in the loyalty program as part of a rebate submission process or to choose to enroll independently in the loyalty program by providing enrollment information after completing the rebate submission process, wherein the user device comprises a computer, tablet, smartphone, smart TV, or combinations thereof.
Wegner further discloses providing by particular machine via a user device, the user with options for enrolling in a loyalty program [0031,  For a consumer 600 not yet enrolled in a loyalty program associated with the merchant, the terminal device 704 allows the consumer 600 to begin the enrollment process,]  [0042, The system according to the present disclosure enables a consumer to create a single, centralized account on the system using various means, such as a computer network or a telephone system, and then register in any participating vendors' loyalty programs by either enrolling through the consumer web portal 106, or simply using that system account in a sales transaction with a participating vendor  ] associated with a provider of a rebate identified in the searching for rebates available to the user, [0021,0023, 0028, 0035] wherein the particular machine is configured to allow the user to choose to be automatically enrolled in the loyalty program as part of a rebate submission process or to choose to enroll independently in the loyalty program by providing enrollment information after completing the rebate submission process, wherein the user device comprises a computer, tablet, smartphone, smart TV, or combinations thereof. [0023, In at least one embodiment of a system according to the present disclosure, the system interface 200 comprises an automatic enrollment tool 30 that enables the immediate enrollment of a consumer 600 into a vendor's loyalty program when a valid means of consumer identification is entered at a POS 160 where the consumer 600 is not yet enrolled. The automatic enrollment tool 30 can enable an enrollment process transparent to the consumer 600 while notifying the vendor 660 that this is a new consumer; 0031, 0035, 0042]
[0079] It will be appreciated that consumers 600, CPGs 640, merchants 650, and others interacting with system 10 do so by using one or more computers, computing devices, or computing systems, such as one or more mainframe computers, workstations, personal computers, laptop computers, hand-held computers, tablets, cellular phones, or computing devices.
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wegner in the device of Durvasula. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 9 and 19, Durvasula and Wegner disclose the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula discloses further comprising providing by particular machine the user with an option to receive a reward associated with sharing, by the user via a social network, savings or other benefits received by the user via the enhanced rebate and marketing program. [Col. 12 lines 38-56]

As regards claims 23 and 24, Durvasula and Wegner disclose the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula discloses further The computer implemented method for conducting an enhanced rebate and marketing program of claim 1, wherein enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user comprises joining the loyalty program, signing up for the loyalty program, participating in the loyalty program, or combinations thereof.[col 3 lines 9-21; col 9 lines 45-50, col 17 lines 5-40]

Claims 2-5, 10, 12-15, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (Patent 9569789) and in view of Wegner et al (PGPub 2013/0036001) and further in view of Fordyce III (PGPub 2008/0059302)

As regards claims 2 and 12, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine a marketing filter associated with a customer relationship management campaign.
Fordyce further discloses comprising providing by particular machine a marketing filter associated with a customer relationship management campaign. [0210]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 3 and 13, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine the user with personalized reward options which are dynamically served based on user input captured as part of the enhanced rebate and marketing program.
Fordyce further discloses comprising providing by particular machine the user with personalized reward options which are dynamically served based on user input captured as part of the enhanced rebate and marketing program. [0163]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 4 and 14, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine the user with an option to have all of its rebate personal information to be remembered each time it returns to the enhanced rebate and marketing program.
Fordyce further discloses comprising providing by particular machine the user with an option to have all of its rebate personal information to be remembered each time it returns to the enhanced rebate and marketing program. [0168]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 5 and 15, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine the user, when signed on to a merchant’s website, an option to link to a rebate program redemption portal and to be automatically signed in with the user’s personal information repopulating their redemption fields.
Fordyce further discloses comprising providing by particular machine the user, when signed on to a merchant’s website, an option to link to a rebate program redemption portal and to be automatically signed in with the user’s personal information repopulating their redemption fields. [0190]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 10 and 20, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine the user with a value-added bonus upon redeeming a rebate for the purchase of a stored-value card.
Fordyce III discloses further comprising providing by particular machine the user with a value-added bonus upon redeeming a rebate for the purchase of a stored-value card. [0215]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 21 and 22, Durvasula and Wegner  disclose  the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising collecting data by particular machine from the user via a user’s computer, tablet, smartphone, smart television, or combinations thereof.
Fordyce III discloses further comprising collecting data by particular machine from the user via a user’s computer, tablet, smartphone, smart television, or combinations thereof. [0219-0220].
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claims 6-8, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (Patent 9569789) and further in view of Wegner et al (PGPub 2013/0036001) and in view of Kolls (Patent 6606605).

As regards claims 6 and 16, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose further comprising providing by particular machine the user with a dynamic survey during the redemption process.
Kolls discloses further comprising providing by particular machine the user with a dynamic survey during the redemption process. [Col 26 lines 20-40]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Kolls in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 7 and 17, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose further comprising providing by particular machine the user with dynamic offers as part of a rebate program’s redemption process, wherein the offers are dynamically served based on responses to questions during a validation process.
Kolls discloses further comprising providing by particular machine the user with dynamic offers as part of a rebate program’s redemption process, wherein the offers are dynamically served based on responses to questions during a validation process. [Col 26 lines 20-40]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Kolls in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 8 and 18, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose further comprising providing by particular machine the user with an option to review the enhanced rebate and marketing program after the validation process.
Kolls discloses further comprising providing by particular machine the user with an option to review the enhanced rebate and marketing program after the validation process. [Col 21 lines 49-58]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Kolls in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.


Conclusion
Additional prior art not used in this rejection includes Fordyce III et al, (PGPub 2008/0059302) Fordyce recites A loyalty program associated with a payment processing system is constructed, implemented, and refined through collaboration between collaborative constituents in the payment processing system. A first collaborative constituent may transmit a proposal having at least one parameter of the loyalty program to another collaborative constituents. The first collaborative constituent may receive a response to the proposal and transmit a reply based on the response. All remaining collaborative constituents in the negotiation process agree to a negotiated set of parameters. The negotiated set of parameters for the loyalty program is communicated to a loyalty program implementer that can be one of the collaborative constituents. The same process of proposal, response, and reply can be utilized to refine the negotiated set of parameters as long as the remaining collaborative constituents agree that refinement is in order.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698